 


109 HR 1825 IH: Small Tobacco Farmer Tax Relief Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1825 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Butterfield introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income the first $5,000 of transitional payments under the Fair and Equitable Tobacco Reform Act of 2004. 
 
 
1.Short titleThis Act may be cited as the Small Tobacco Farmer Tax Relief Act of 2005.  
2.Exclusion of portion of transitional payments under Fair and Equitable Tobacco Reform Act of 2004 
(a)General rulePart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Transitional payments under Fair and Equitable Tobacco Reform Act of 2004 
(a)General ruleGross income shall not include any qualified tobacco payment. 
(b)Limitations 
(1)Annual limitationExcept as provided by paragraph (2), the amount excluded from gross income under subsection (a) for a taxable year shall not exceed $5,000. 
(2)Assignment of contract payments to financial institutionIn the case of an assignment to a financial institution of the right to receive contract payments under section 624(e) of the Fair and Equitable Tobacco Reform Act of 2004 (7 U.S.C. 518c(e)), the amount excluded from gross income under subsection (a) for a taxable year shall not exceed the lesser of— 
(A)the consideration received under such assignment reduced by the aggregate amount excluded under this section for all previous taxable years, and 
(B)$50,000. 
(3)Aggregate amount excludedThe aggregate amount excluded from gross income under this section with respect to any producer of quota tobacco and any tobacco quota holder shall not exceed $50,000. 
(c)DefinitionsFor purposes of this section— 
(1)Qualified tobacco payment 
(A)In generalFor purposes of subsection (a), the term qualified tobacco payment means any payment under section 622 or 623 of the Fair and Equitable Tobacco Reform Act of 2004 (7 U.S.C. 518a and 518b). 
(B)ExceptionSuch term does not include any payment under section 624(e) of the Fair and Equitable Tobacco Reform Act of 2004 (7 U.S.C. 518c(e)) pursuant to an assignment to a financial institution of the right to receive contract payments under such Act. 
(2)Producer of quota tobacco; tobacco quota holderThe terms producer of quota tobacco and tobacco quota holder have the meanings given such terms by section 621 of the Fair and Equitable Tobacco Reform Act of 2004 (7 U.S.C. 518). 
(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2014. . 
(b)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Transitional payments under Fair and Equitable Tobacco Reform Act of 2004 . 
(c)Effective dateThe amendments made by this section shall apply to payments received December 31, 2004. 
 
